Exhibit 10.1

 

SIXTH AMENDMENT TO
SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This SIXTH AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Sixth Amendment”) is made as of December 3, 2013 by and between Prospect Global
Resources, Inc., a Delaware corporation (“Maker”), and the Karlsson Group, Inc.,
an Arizona corporation (“Holder”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Original Note”), whereby the Maker
promised to pay to Holder the principal sum of One Hundred Twenty-Five Million
Dollars ($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company
(“AWP”), Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Apache County Land & Ranch, LLC, a Nevada limited liability company
(“Apache”), Maker and Holder entered into that certain Extension Agreement (the
“Extension Agreement”) dated as of April 15, 2013;

 

WHEREAS, Maker and Holder entered into an Amendment to Senior First Priority
Secured Promissory Note dated April 15, 2013 (“First Amendment” and the Original
Note as amended thereby and as otherwise amended, restated or modified from time
to time, the “Note”);

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Second Extension Agreement dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013;

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Third Extension Agreement dated as of September 13, 2013;

 

WHEREAS, Maker and Holder entered into a Fourth Amendment to Senior First
Priority Secured Promissory Note dated as of September 13, 2013;

 

WHEREAS, Maker and Holder entered into a Fifth Amendment to Senior First
Priority Secured Promissory Note dated as of November 13, 2013;

 

--------------------------------------------------------------------------------


 

WHEREAS, Maker has requested that Holder extend until December 10, 2013 the
deadline for payment of the 2012 453A Amount; and

 

WHEREAS, Holder is willing so to modify the Note.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Maker and Holder hereby agree as follows:

 

AGREEMENT

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Note.

 

2.                                      Amendment to Section 2.2.  Clause (i) of
Section 2.2 of the Note is amended and restated to read in its entirety as
follows:

 

“a payment equal to the 2012 453A Amount on or before December 10, 2013.”

 

3.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended in this Sixth Amendment, all provisions of the Note shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Note.  In the event of a conflict between
the terms and provisions of this Sixth Amendment and the terms and conditions of
the Note, the provisions of this Sixth Amendment shall govern.

 

(b)                                 Relation to Note.  This Sixth Amendment
constitutes an integral part of the Note.  Upon the effectiveness of this Sixth
Amendment, each reference in the Note to “this Promissory Note,” “hereunder,”
“hereof,” or words of like import referring to the Note, shall mean and be a
reference to the Note as amended hereby.

 

(c)                                  Successors and Assigns.  This Sixth
Amendment shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns except as otherwise provided
herein.

 

(d)                                 Counterparts.  This Sixth Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

ACKNOWLEDGED AND AGREED TO

 

EFFECTIVE AS OF December 3, 2013:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/Michael Stone

 

 

Name:

Michael Stone

 

Title:

Treasurer/CFO

 

 

3

--------------------------------------------------------------------------------